Citation Nr: 1603647	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Eligibility for apportionment of the Veteran's disability compensation benefits to include an amount in-excess of $150.00 per month for the period from January 1, 2009, to January 31, 2010.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to March 1972.  The Veteran died in September 2012, and the appellant is the Veteran's ex-spouse.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO sent the appellant several documents, including notification letters regarding the status of her claim as well as a February 2015 Supplemental Statement of the Case (SSOC). The United States Postal Service returned these documents to the RO and indicated that it was unable to forward the mail.  However, the Board observes that she notified the RO of a different address in a September 2013 telephone conversation. See September 2013 report of contact in Virtual VA.  Therefore, to ensure due process, the case must be remanded for the RO to send her a copy of these documents must be sent to her at the most recent address of record. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate steps to verify the appellant's current mailing address.  She most recently provided an updated mailing address in September 2013. See September 2013 report of contact in Virtual VA. 

2.  The AOJ should then send the appellant copies of all correspondence from VA to her that were returned as undeliverable.  Such correspondence should include copies of any notice letters and/or determinations, to specifically include the February 2015 SSOC, that were sent to the incorrect address.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include issuing an updated SSOC if additional evidence is received, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




